 

Exhibit 10.22(a)

 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

PROMISSORY NOTE

 

October 12, 2017

 

FOR VALUE RECEIVED, the undersigned, MARRONE BIO INNOVATIONS, INC., a Delaware
corporation (the “Issuer”), hereby promises to pay to DWIGHT W. ANDERSON (the
“Lender”), on the Maturity Date, the principal sum of ONE MILLION UNITED STATES
DOLLARS ($1,000,000) or so much thereof as shall have been advanced by the
Lender to the Issuer as principal of the Loan under this Promissory Note (as
hereafter amended, restated, replaced, supplemented or otherwise modified, this
“Note”) and shall remain outstanding. This Note evidences, among other things,
the obligation of the Issuer to repay the Loan made hereunder on the date hereof
by the Lender to the Issuer. Capitalized terms used hereinafter and not
otherwise defined have the meanings set forth in Section VI.

 

I.       THE LOAN.

 

1.       Subject to the terms and conditions set forth in this Note, the Lender
shall make a loan (the “Loan”) to the Issuer on the date hereof in the amount of
One Million United States Dollars ($1,000,000).

 

II.       INTEREST.

 

1.       The principal amount outstanding under the Loan advanced under this
Note will bear interest as follows:

 

(a)       commencing on, and including from the date of the issuance of the Loan
through December 31, 2017, at a fixed per annum rate equal to 1% per annum,
which interest shall accrue on the outstanding principal amount of the Loan and
be payable in arrears on the Maturity Date unless converted into shares of
Issuer’s common stock (“Common Stock”), in either case in the manner specified
in Section V; and

 

(b)       thereafter, at a fixed per annum rate equal to 10% per annum, which
interest shall accrue on the outstanding principal amount of the Loan and be
payable in arrears on the Maturity Date unless converted into shares Common
Stock, in either case in the manner specified in Section V.

 

1

 

 

2.       Interest on the Loan advanced under this Note shall be computed on the
basis of the actual number of days elapsed over a year of 360 days. In computing
such interest, the date the Loan hereunder is issued shall be included and the
date of payment thereof shall be excluded.

 

III.       MATURITY DATE.

 

The unpaid principal amount of the Loan outstanding under this Note plus all
accrued and unpaid interest thereon and all other amounts owed hereunder with
respect thereto will be paid in full in cash on the third anniversary of the
date hereof (the “Maturity Date”), in accordance with the terms of this Note.

 

IV.       CONDITIONS.

 

1.       This Note shall become effective on the first date on which each of the
Issuer and the Lender shall have executed and delivered to the other party a
counterpart of this Note.

 

2.       The Lender shall not be obligated to make the Loan until each of the
following conditions shall have been satisfied or waived, in each case in the
reasonable discretion of the Lender:

 

(a)       Both before and immediately after giving effect to the making of the
Loan by the Lender, the following statements shall be true and correct:

 

(1)       the representations and warranties of the Issuer set forth in this
Note shall be true and correct in all material respects (other than such
representations and warranties which by their terms are already qualified by
materiality, in which case, such representations and warranties shall be true
and correct in all respects) with the same effect as if made on the date of
issuance of the Loan Request (except to the extent such representations and
warranties by their explicit terms relate to a specific earlier date, in which
case such representations and warranties shall be so true and correct as of such
earlier date); and

 

(2)       no Event of Default shall have then occurred and be continuing or
would result immediately after giving effect to the making of the Loan by the
Lender.

 

V.       PAYMENTS.

 

1.       Manner and Time of Payment. Except for any payment in the form of
Common Stock, all payments by the Issuer under this Note and the other Note
Documents of principal, interest and all other amounts owed hereunder shall be
made in same day funds and delivered to the Lender not later than 4:00 p.m. (New
York time) on the date such payment is due, with such payment to be made by wire
transfer of immediately available funds to the account designated by the Lender
to the Issuer in writing at least five (5) Business Days before the applicable
payment date; provided that funds received by the Lender after 4:00 p.m. (New
York time) shall be deemed to have been paid by the Issuer on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the payment shall be made
on the next succeeding Business Day and such additional period shall be included
in the computation of the payment of interest hereunder.

 

2

 

 

2.       Usury. Under no circumstances will the rate of interest chargeable
under this Note be in excess of the maximum amount permitted by applicable New
York law. If excess interest is charged and paid in error, then the excess
amount will be promptly refunded.

 

3.       Optional Prepayments. The Issuer may at any time and from time to time
prepay the Loan, in whole or in part, together with accrued interest to such
date on the amount prepaid, without premium or penalty, upon notice delivered to
the Lender, provided that that such notice may be contingent on the occurrence
of a refinancing or the consummation of a sale, transfer, lease or other
disposition of assets and may be revoked or the termination date deferred if the
refinancing or sale, transfer, lease or other disposition of assets does not
occur.

 

4.       Optional Conversion. Any or all of the principal or accrued interest
under this Note may be converted into shares of Common Stock (the “Common
Conversion Shares”), at a rate of one (1) share of Common Stock per $1.00 of
converting principal or interest, rounded down to the nearest share with any
fractional amounts cancelled, at the election of the Lender by delivery of
written notice thereof to the Company. The Issuer shall issue Conversion Shares
as of the date of receipt of the foregoing notice, and cause to such Conversion
Shares promptly to be registered with the Issuer’s transfer agent (the “Transfer
Agent”) as a book entry position for the number of such Conversion Shares, in
the name of the Lender.

 

5.       Conversion on Financing. If the Issuer consummates a Qualified
Financing prior to the occurrence of the Maturity Date, the aggregate
outstanding principal balance of this Note and all accrued and unpaid interest
thereon may, at the election of the Lender by delivery of written notice thereof
to the Company, effective as of the date the Company receives the foregoing
notice (the “Conversion Date”), convert in whole without any further action by
the Issuer or the Lender, and without the payment of additional consideration by
the Lender and in lieu of any cash repayment obligation by the Issuer, into that
number of the Financing Securities issued and sold in such Qualified Financing
determined by dividing (a) the aggregate outstanding principal balance of this
Note as of such Conversion Date, together with all accrued and unpaid interest
thereon through the Conversion Date, by (b) the Conversion Price. Any conversion
notice delivered pursuant to this Section V.5 must be received by the Company
within five (5) Business Days of the Company providing notice to the Lender of
the Qualified Financing. In connection with any conversion of this Note pursuant
to this Section V.5, the Lender will become a party to any purchase agreement,
investor rights agreement, voting agreement and any other similar agreement
entered into by the other investors in the Qualified Financing.

 

6.       Limitations. Notwithstanding the foregoing Sections V.4 and V.5, unless
the Issuer has received approval from stockholders or waiver of applicable
limitations under the rules of The Nasdaq Capital Market, the Issuer shall not
effect any issuance of Conversion Shares, and the Lender shall not have the
right to receive any Common Conversion Shares or Financing Securities under this
Note, (a) until the listing of the Common Conversion Shares or Financing
Securities, as applicable, with The Nasdaq Capital Market, which the Issuer
undertakes to complete as soon as practicable, and (b) to the extent that (i)
after giving effect to such issuance, the Lender (together with the Lender’s
affiliates, and any other person acting as a group together with the Lender or
any of the Lender’s affiliates) would beneficially own any Common Stock in
excess of 19.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to such issuance or (ii) such issuance would
cause the Issuer to have issued a number of shares of Common Stock or securities
convertible or exercisable for shares of Common Stock in excess of 19.9% of the
number of outstanding shares of Common Stock on the date of this Note. Any
amounts not issuable to the Lender in Securities as a result of this paragraph
shall be payable in cash in accordance with Section V.1.

 

3

 

 

VI.       DEFINITIONS.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

1.       “Business Day” means a day on which commercial banks are not required
or authorized by law to close in New York, New York.

 

2.       “Conversion Price” shall mean the purchase price per share or unit paid
by the purchasers of the Financing Securities issued and sold in the Qualified
Financing.

 

3.       “Equity Financing” shall mean any issuance and sale for cash of Common
Stock, or any stock or equity security convertible into or exchangeable for
Common Stock and any warrant or option to acquire Common Stock or any such
convertible or exchangeable security (“Common Stock Equivalents”), by the Issuer
occurring after the date hereof.

 

4.        “Financing Securities” shall mean the identical class or series of
Common Stock or Common Stock Equivalents of the Issuer issued and sold in a
Qualified Financing.

 

5.       “Material Adverse Effect” means a material adverse change in, or
material adverse effect upon, the operations, business or financial condition of
the Issuer.

 

6.       “Material Indebtedness” of the Issuer at any date means indebtedness
the outstanding principal amount of which exceeds in the aggregate $5,000,000.

 

7.       “Note Documents” means, collectively, (a) this Note and (b) each other
related agreement, certificate, document, or instrument executed and delivered
by the Issuer in connection with the foregoing, as each such other related
agreement, document or instrument may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with its
terms.

 

8.       “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and government authorities.

 

4

 

 

9.       “Qualified Financing” shall mean the first Equity Financing (or
substantially concurrent Equity Financings), primarily for equity financing
purposes, occurring after the date hereof which results in immediately available
gross proceeds to the Issuer, excluding proceeds from this Note and any other
indebtedness of the Issuer that converts into equity in such financing, of at
least $10 million; provided, that, in order for any such Equity Financing to
constitute a “Qualified Financing,” at least 50% of the amount invested in such
Equity Financing must be made by Persons who are not an affiliate of the Issuer.

 

10.       “Securities” shall mean this Note and any Common Conversion Shares or
Financing Securities issued pursuant to this Note.

 

VII.       REPRESENTATIONS AND WARRANTIES OF ISSUER.

 

1.       Organization and Qualification. The Issuer (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority to own its property and to
transact the business in which it is engaged and proposes to engage, and (c) is
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, in each case except where the failure to do so would have a
Material Adverse Effect.

 

2.       Authority and Enforceability; No Conflict. The Issuer has the
organizational power and authority, and the legal right to issue this Note and
to perform all of its obligations hereunder. The issuance of this Note by the
Issuer has been duly authorized by all necessary action on the part of the
Issuer, and constitutes a valid and binding obligation of the Issuer enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law). This Note and the other Note Documents do not, nor does the
performance or observance by the Issuer, if any, of any of the matters and
things herein or therein provided for, contravene or constitute a default under
(a) any provision of law or any judgment, injunction, order or decree binding
upon the Issuer, if any, (b) any provision of the organizational documents of
the Issuer, or (c) any material covenant, indenture or agreement of or affecting
the Issuer or any of its property, in each case except where such contravention
or default, individually or in the aggregate, could not be reasonably be
expected to have a Material Adverse Effect.

 

3.       Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any governmental authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Issuer of this Note, except (a) those obtained or
made on or prior to the date hereof, (b) such filings as may be required to be
made with the United States Securities and Exchange Commission (the
“Commission”) and any state or foreign blue sky or securities regulatory
authority after the issuance of this Note by the Issuer, (c) such filings the
absence of which could not reasonably be expected to have a Material Adverse
Effect, and (d) listing of the Common Conversion Shares and Financing Securities
with The Nasdaq Capital Market.

 

5

 

 

4.       Valid Issuance of Securities. The Conversion Shares issuable pursuant
to this Note, when issued, sold and delivered in accordance with the terms of
this Note, will be duly and validly issued, fully paid, and nonassessable.

 

5.       Reports. The Issuer has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Securities Exchange Act
of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof,
including Notifications of Late Filing on Form 12b-25, for the year preceding
the date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis. As of their respective filing
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Issuer included in the Issuer’s SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, as applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Issuer and its consolidated Subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

 

6.       Indebtedness for Borrowed Money. Schedule I hereto sets forth all of
the indebtedness for borrowed money of the Issuer owing to third parties as of
the date hereof.

 

VIII.       REPRESENTATIONS AND WARRANTIES OF LENDER.

 

1.       Purchase Entirely for Own Account. This Note is issued to the Lender in
reliance upon the Lender’s representation to the Issuer, which by the Lender’s
execution of this Note, the Lender hereby confirms, that the Note has been
acquired for investment for the Lender’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and that
the Lender has no present intention of selling, granting any participation in,
or otherwise distributing the same. By executing this Note, the Lender further
represents that the Lender does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities. The Lender has not been formed for the specific purpose of acquiring
the Securities.

 

2.       Disclosure of Information. The Lender has had an opportunity to discuss
the Issuer’s business, management, financial affairs and the terms and
conditions of the offering of the Note with the Lender’s management and has had
an opportunity to review the Issuer’s facilities.

 

6

 

 

3.       Restricted Securities. The Lender understands that the Securities have
not been, and may not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Lender’s representations as expressed herein. The Lender understands that the
Note is, and the Conversion Shares will be, “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Lender must hold the Securities indefinitely unless they are
registered with the Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
The Lender further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Securities, and on requirements relating to the Issuer which are outside
of the Lender’s control, and which the Issuer is under no obligation and may not
be able to satisfy. The Lender understands that the Securities may bear the
legend set forth above this Note or any other legend required by the securities
laws of any state to the extent such laws are applicable to the Securities
represented by the certificate so legended.

 

4.       Accredited Investor. The Lender is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

IX.       EVENTS OF DEFAULT; REMEDIES.

 

If any of the following conditions or events (each, an “Event of Default”) shall
occur:

 

1.       Failure by the Issuer to pay any principal of or interest on the Loan,
or any other amount due under this Note or the Note Documents, in each case five
(5) Business Days after the date on which such payment is due, whether at stated
maturity, by acceleration or otherwise; or

 

2.       Any representation, warranty, certification or other statement made by
the Issuer in any Note Document or in any statement or certificate at any time
given by the Issuer in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or

 

3.       The Issuer shall default in the performance of or compliance with any
term contained in this Note or any of the other Note Documents, and such failure
continues for thirty (30) Business Days after the date on which the Lender gives
written notice thereof to the Issuer; or

 

4.       The commencement of any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, receivership or
liquidation or similar proceeding of any jurisdiction relating to the Issuer;

 

5.       The Issuer shall incur Indebtedness for borrowed money owing to third
parties in an aggregate principal amount outstanding at any time exceeding
$1,000,000, except such indebtedness set forth on Schedule I hereto and any
incurrences, advances or borrowings contemplated thereby.

 

7

 

 

6.       The Issuer (a) defaults in making any payment of any principal of any
Material Indebtedness on the scheduled or original due date with respect
thereto; (b) defaults in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (c) defaults in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Material Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory prepayment, repurchase,
redemption or offer to purchase by the obligor thereunder or to become payable;
or

 

7.       At any time after the execution and delivery thereof, (a) any Note
Document shall cease to be in full force and effect or shall be declared null
and void or (b) the Issuer takes any action for the purpose of terminating,
repudiating or rescinding any Note Document executed by it or any of its
obligations thereunder:

 

THEN, (A) upon the occurrence and during the continuation of any Event of
Default described in clause (4) above, the unpaid principal amount of and
accrued interest on the Loan and all other obligations hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Issuer, and any commitment or obligation of the Lender to make the
Loan or extend additional credit to the Issuer hereunder shall thereupon
terminate; and (B) upon the occurrence and during the continuation of any other
Event of Default, the Lender may, by written notice (which may be delivered by
facsimile or overnight courier) to the Issuer, declare (i) this Note and any
commitment or obligation of the Lender to make the Loan or extend additional
credit to the Issuer hereunder to be terminated, and/or (ii) all or any portion
of (1) the unpaid principal amount of and accrued interest on the Loan and (2)
all other obligations of the Issuer under this Note to be immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Issuer.

 

X.       MISCELLANEOUS.

 

1.       No delay or omission on the part of the Lender in exercising any right
hereunder shall operate as a waiver of such right or of any other rights of the
Lender, nor shall any delay, omission or waiver on any one occasion be deemed a
bar or waiver of the same or any other right on any further occasion.

 

2.       Except as otherwise expressly provided in this Note, all notices and
other communications made or required to be given pursuant to this Note or the
other Note Documents shall be in writing and shall be delivered by hand, mailed
by United States registered or certified first class mail, postage prepaid, sent
by overnight courier, or sent by electronic mail, telecopy, facsimile or telex
(with confirmation of receipt thereof), addressed to such party at the notice
address beneath its signature hereto or at such other address for notice as such
party shall last have furnished in writing to the Person giving the notice.

 

8

 



 

3.       This Note, together with the Note Documents, constitutes the entire
agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto.

 

4.       In the event that any provision of this Note is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Note shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this Note is
held to be invalid, prohibited or unenforceable in any jurisdiction, such
provision, as to such jurisdiction, shall be ineffective to the extent of such
invalidity, prohibition or unenforceability without invalidating the remaining
portion of such provision or the other provisions of this Note and without
affecting the validity or enforceability of such provision or the other
provisions of this Note in any other jurisdiction.

 

5.       This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Lender and the
Issuer, provided that neither party may assign or transfer any of its
obligations hereunder without the prior written consent of the other party.

 

6.       The obligation described in this Note is registered as to both
principal and any stated interest with the Issuer (or its agent) and transfer of
the obligation may be effected only by surrender of this Note, and either the
reissuance by the Issuer of this Note to the new holder or the issuance by the
Issuer of a new instrument to the new holder, such that interest payable under
the obligation qualifies as portfolio interest within the meaning of Section
871(h) of the Internal Revenue Code of 1986, as amended. The Lender shall
provide the Issuer with a properly completed Form W-8BEN (or successor form)
prior to the receipt of any interest under this Note and upon the Issuer’s
reasonable request.

 

7.       Neither this Note nor any provision hereof may be amended,
supplemented, waived or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Issuer and the Lender. No waiver of
any provision of this Note or consent to any departure by the Issuer herefrom
shall in any event be effective unless the same shall be permitted by the
preceding sentence, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.

 

8.       The Issuer and every endorser and guarantor of this Note or the
obligation represented hereby waive presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable. The Issuer
acknowledges it has been advised by counsel of its choice with respect to the
effect of the foregoing waivers and this Note, the other Note Documents and the
transactions evidenced by this Note and the other Note Documents.

 

9

 

 

9.       This Note may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same Note. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

10.       ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY NOTE DOCUMENT, OR ANY OBLIGATIONS HEREUNDER OR
THEREUNDER, SHALL BE BROUGHT EXCLUSIVELY IN THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK. BY EXECUTING AND DELIVERING THIS NOTE, EACH
PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH THE TERMS OF THIS NOTE; (IV) AGREES THAT,
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (V)
AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO JURISDICTION AND VENUE
SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

11.       EACH OF THE PARTIES TO THIS NOTE HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS NOTE OR ANY OF THE NOTE DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship that each has already relied on
this waiver in entering into this Note, and that each will continue to rely on
this waiver in their related future dealings. Each party hereto further warrants
and represents that it has reviewed this waiver with its legal counsel and that
it knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS PARAGRAPH AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE OR ANY OF THE NOTE DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOAN MADE HEREUNDER. In the event
of litigation, this Note may be filed as a written consent to a trial by the
court.

 

12.       THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

* * * * *

 

10

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed and duly delivered by its duly authorized officer as of the day and
year first above written.

 

  MARRONE BIO INNOVATIONS, INC.,   as Issuer         By: /s/ James B. Boyd  
Name: James B. Boyd   Title: President and CFO

 

  Notice Address:   1540 Drew Avenue   Davis, CA 95618       Email:
jboyd@marronebio.com

 

SIGNATURE PAGE TO PROMISSORY NOTE



 

   

 

 

Accepted and agreed:

 

OSPRAIE MANAGEMENT, LLC,   as Lender         By: /s/ Dwight W. Anderson   Name:
Dwight W. Anderson   Title: Managing Member  

 

Notice Address:   437 Madison Avenue, 28th Floor     New York, NY 10022  
Address:       Email:   dwighta@ospraie.com  

 

SIGNATURE PAGE TO PROMISSORY NOTE

 

   

 

 

Schedule I

 

Indebtedness for Borrowed Money

(The following information is taken from the Issuer’s 10-Q filed on August 14,
2017)

 

1. Indebtedness in connection with that certain Purchase Agreement, dated as of
August 20, 2015(as amended, restated, supplemented or otherwise modified from
time to time) with Ivy Science & Technology Fund, Waddell & Reed Advisors
Science & Technology Fund and Ivy VIP Science and Technology (the “Investors”),
pursuant to which the Issuer sold to such Investors senior secured promissory
notes in the aggregate principal amount of $40,000,000.

 

2. Indebtedness in connection with that certain Loan Agreement dated as of
October 2, 2012 (as amended, restated, supplemented or otherwise modified from
time to time), with certain lenders from time to time and Gordon Snyder, an
individual, as administrative agent for the Lenders, pursuant to which such
lenders agreed to purchase senior secured promissory notes inan aggregate
principal amount of up to $12,500,000.

 

3. Indebtedness in connection with that certain Business Loan Agreement, dated
as of June 13, 2014 (as amended, restated, supplemented or otherwise modified
from time to time), with Marrone Michigan Manufacturing, LLC and Five Star Bank,
pursuant to which Five Star Bank advanced loans in the aggregate principal
amount of $10,000,000.

 

4. Indebtedness in connection with that certain Invoice Purchase Agreement,
dated as of March 20, 2017 (as amended, restated, supplemented or otherwise
modified from time to time), with LSQ Funding Group, L.C., pursuant to which LSQ
may elect to purchase up to $7,000,000 of eligible customer invoices from the
Issuer.

 

SCHEDULE I TO PROMISSORY NOTE



 

   

 

 